 Roadway Express, Inc., and Richard Lee Hughes.Case 25-CA-9277December 8, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn June 14, 1978, Administrative Law Judge Hut-ton S. Brandon issued the attached Decision in thisproceeding. Thereafter, the General Counsel and Re-spondent filed exceptions and supporting briefs. TheGeneral Counsel also filed a brief supporting the Ad-ministrative Law Judge's Decision in part.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order to the extent consis-tent herewith.We agree with the Administrative Law Judge thatRespondent violated Section 8(a)(1) of the Act bycoercively interrogating an employee concerning hisintended testimony before the Board without follow-ing appropriate safeguards, including assurancesagainst reprisals. The Administrative Law Judge fur-ther concluded that there was no causal connectionbetween Hughes' protected activities and his August1977 discharge and that his absences afforded Re-spondent a valid basis for his discharge. The GeneralCounsel excepts to this conclusion, asserting that Re-spondent seized upon Hughes' absences as a pretextupon which to discharge him for unlawful reasons.We find merit in these exceptions.'Because the facts set forth in detail by the Admin-istrative Law Judge are undisputed, we limit our-selves to a discussion of those aspects essential toconsideration of the actual basis for Hughes' dis-charge. The Administrative Law Judge found thatHughes engaged in four forms of protected activitywhich, singly or in combination, could have consti-tuted an unlawful basis for his discharge. These ac-tivities include Hughes' efforts on behalf of PROD(Professional Drivers' Council, Inc.), his filing of aWe find it unnecessary to reach or pass upon the allegation that Re-spondent also violated Sec. 8(aH4) in discharging Hughes and in the pro-cessing or denial of the grievance filed as a result of his discharge. inasmuchas our disposition of the 8(aX3) allegation discussed below affords essen-tially the same remedy.ROADWAY EXPRESS, INC.complaint with the Department of Transportation,his filing of grievances with the Union, and his filingof a charge with the Board.Hughes' PROD activities began in November1976, when he attended a meeting of that organiza-tion along with employees Keefer and Loucks. Atthis meeting Hughes obtained literature and clothespatches indicating PROD support. He had thepatches sewn to his work coveralls which he woredaily to work. It is undisputed that, in ensuingmonths, Hughes took an active role in PROD. Hedistributed PROD literature at Respondent's FortWayne terminal, including the "PROD Dispatch,"the organization's newspaper, and he posted PRODliterature on the Union's bulletin board maintainedat the terminal. Ir. January 1977, he helped organizea PROD meeting and drove the speaker, a PRODdirector, to the meeting. In February 1977, Hughessent a letter to PROD that was critical of Respon-dent's management and of working conditions at theterminal. This letter was published in the PROD Dis-patch in February and distributed at Respondent'sterminal.As the Administrative Law Judge found, Respon-dent does not deny knowledge of Hughes' PRODactivities. To the contrary, in March 1977, there wasa dispute at the facility concerning whether PRODmaterial could be posted on the union bulletin board.Hughes' supervisor, Terminal Manager Shapiro, ad-mitted that he had removed PROD literature fromthe Union's bulletin board on more than one occa-sion after checking with Union Secretary-TreasurerBush and determining that the PROD material wasnot "official" union business. As a result of this con-troversy over removal of PROD material from theUnion's bulletin board, Hughes filed an unfair laborpractice charge that was subsequently withdrawn onMay 4, 1977.Hughes' PROD involvement and his dissatisfac-tion with certain employment conditions led to thefiling of several grievances. On December 20, 1976,he filed a complaint with the Department of Trans-portation concerning unsafe equipment at Respon-dent's terminal. Around the same time, he joined 23other employees in filing a grievance with the Unionover Respondent's asserted misuse of casual employ-ees. In February 1977. Hughes filed another griev-ance with the Union regarding the assignment ofovertime to a less senior employee.In response to these protected activities, Respon-dent, through Shapiro, began to manifest its hostilityin a manner evidencing a desire to rid itself ofShapiro's knolsledge of Hughes' PROD activities was also evidenced aslate as August 1977, shortly before Hugh.es' discharge After Hughes haddistributed a copy of the Dispatch critical of Shapiro, Shapiro remarked toHughes that he (Shapiro) hoped Hughes would learn to spell his name right.653 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHughes. Before filing the February overtime griev-ance, Hughes discussed the matter with Shapiro inthe presence of employee Widenhoefer. Shapiro toldHughes, "[W]ell, if you collect [the overtime pay],you will have to file a grievance on it," and "[I]f youfile a grievance on it, I will promise you that youwon't have to worry about getting another chance atit." 3In April 1977, Shapiro and Salesmen Koch andCox were discussing generally "the guys ...thatwere troublemakers." Shapiro referred to Hughes asa troublemaker and added that, "in order to get ridof the trouble, you would have to get rid of him." 4Shapiro also made other remarks concerning firingor getting rid of Hughes. On an unspecified occasion,Shapiro and Respondent's employee and UnionSteward Cady were discussing the accusation thatHughes had grabbed hold of Dock SupervisorBourn. Shapiro told Cady that, if Hughes threatenedhis dispatchers "like that" and "anything like that"took place, he would find a way to fire Hughes. InJune 1977, Shapiro even encouraged Hughes to quit.Confronting Hughes for having "leaned on his twowheeler" for 15 seconds "without doing anything,"Shapiro told Hughes that he did not pay him to restand did not want it to happen any more. Shapiroadded, "Hughes, you hate your job. You shouldquit." Shapiro also stated that he would give Hughes3 weeks' severance pay if he quit.Against this background, the Administrative LawJudge found that there is "without doubt substantialevidence on the record that extreme animosity ex-isted between Shapiro and Hughes." The Adminis-trative Law Judge also found that there is "substan-tial support for the conclusion argued by the GeneralCounsel that Shapiro's animosity toward Hughes wasbased in significant part upon Hughes' protected ac-tivities." We agree with these findings. Our dis-agreement is with the Administrative Law Judge's ul-timate conclusion that Hughes' discharge was notunlawful.In making our determination that Hughes' dis-charge for absenteeism was pretextual, we adjudgethe manner in which the discharge was effected asmost suspect. According to Terminal Manager Sha-piro, he first became aware of an absenteeism prob-Hughes won the gnevance.The Administrative Law Judge acknowledged that the timing of thisApril reference to Hughes as a troublemaker "strongly suggests that it wasprompted by Hughes filing of his charge with the Board." The Administra-tive Law Judge, however, apparently attempts to lessen the impact ofShapiro's statement by noting that his "animosity toward Hughes predatedthe filing of the charge as shown by his remarks regarding Hughes' filing ofthe February overtime grievance." What is clear, in any event, is thatShapiro's animosity towards Hughes stemmed, at least partly, from Hughes'protected activities. In this context, it is a reasonable inference that Hughes'filing of the charge in April exacerbated the situation.lem among a number of employees in the spring of1977. In May, after most of Hughes' protected activi-ties had taken place, and after Respondent had dem-onstrated animosity towards Hughes, Shapiro arbi-trarily determined a standard for excessiveabsenteeism. This absenteeism system was devisedafter Shapiro's review of employees' attendance rec-ords for the preceding 9 months. Especially becausethis absenteeism system was a newly implementedand was applied retroactively to employees' records,it would have been reasonable, in our judgment, toinform the employees both of the alleged problemand of this new system that was purportedly de-signed to curb the problem. As the AdministrativeLaw Judge found, however, Shapiro's determinationsas to absentee ra:es and chargeable absences werenot announced to the employees.It does appear that Shapiro informed Union Stew-ard Cady that he was going to issue letters to aboutfour men regarding excessive absences.5On May 20,Shapiro sent Hughes and employee Somers "lettersof information" saying that if their work attendancedid not improve disciplinary action would be taken.On June 27, both Hughes and Somers were sentwarning letters.6On August 2, Shapiro sent Hughes adischarge letter stating that Hughes could "continueto work pending the filing [and hearing] of a timelygrievance." Hughes, however, never received eitherthe discharge letter or the preceding warning letters,although all were sent by certified mail.Whatever the reason for Hughes' failure to receivethese letters, what is significant is that after the letterswere returned by the Postal Service to Respondent as"unclaimed" they were merely placed in Hughes'personnel file.7As Shapiro admitted, neither he norany other management official talked to Hughesabout his absenteeism problem from issuance of theMay 20 letter until the day of his discharge. Hughesdid not learn that he was discharged until he report-ed to work on August 22, when he was so informedby Shapiro. Shapiro still failed to explain the reasonsfor Hughes' discharge.Respondent's failure to discuss with Hughes hisabsenteeism at any' time belies its position that it hadI Only Hughes and employee Keith Somers were identified on the recordas having received such letters.6T'hat an employee besides Hughes received warning letters regardingabsences does not persuade us of the disciplinary system's validity. In lightof Respondent's representations as to the seriousness of the absentee prob-lem among a number of employees, that only' one employee besides Hughesactually received warning letters supports the reasonable inference that Re-spondent merely sought to create an air of legitimacy around its scheme.Although Shapiro testified thit the placing of these returned letters wasconsistent with past practice, the record also evidences instances in whichemployees who had not received letters by certified mail subsequently hadthem hand delivered by Respondent. In any event, especially noting thatHughes was the first employee discharged under the new absenteeism sys-tem, we deem it unreasonable that Respondent never personally discussedthe attendance problem with Hughes654 ROADWAY EXPRESS, INC.a genuine interest in alleviating the problem. Rather,we are persuaded that Respondent seized uponHughes' absences as a pretext on which to dischargehim for unlawful reasons. We therefore find thatHughes' discharge violated Section 8(a)(3) and (1) ofthe Act.AMENDED CONCLUSIONS OF LAWSubstitute the following Conclusion of Law 3 forConclusions of Law 3 and 4 of the AdministrativeLaw Judge, and renumber Conclusion of Law 5 ac-cordingly:"3. By discharging Richard Lee Hughes, the Re-spondent violated Section 8(a)(3) and (1) of the Act."THE AMENDED REMEDYHaving found that Respondent engaged in certainunfair labor practices in violation of Section 8(a)(l)of the Act, we shall order that Respondent cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent discriminatorilydischarged Richard Lee Hughes, Respondent shalloffer him immediate and full reinstatement to his for-mer or a substantially equivalent position, withoutprejudice to his seniority or other rights and privi-leges, and shall make him whole for any loss of earn-ings suffered by reason of the discrimination againsthim, in the manner prescribed in F. W. WoolworthCompany, 90 NLRB 289 (1950), and with interestcomputed as set forth in Florida Steel Corporation,231 NLRB 651 (1977). (See, generally, Isis Plumbing& Heating Co., 138 NLRB 716 (1962).)Because the unfair labor practices include a dis-criminatory discharge and therefore go to the veryheart of the Act, we shall order that Respondentcease and desist from infringing in any other mannerupon the rights guaranteed employees by Section 7of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Roadway Express, Inc., Fort Wayne, Indiana, its of-ficers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Discharging or otherwise discriminatingagainst employees because they have engaged inunion activities or protected concerted activities.(b) Coercively interrogating its employees con-cerning their intended testimony before the Board ina manner interfering with their rights guaranteed inSection 7 of the Act.(c) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of rightsguaranteed by Section 7 of the National Labor Rela-tions Act, as amended.2. Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Offer Richard Lee Hughes immediate and fullreinstatement to his former position or, if that posi-tion no longer exists, to a substantially equivalentposition, without prejudice to his seniority or otherrights and privileges.(b) Make Richard Lee Hughes whole for any lossof earnings he may have suffered by reason of thediscrimination against him, with interest.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at its Fort Wayne, Indiana, terminal cop-ies of the attached notice marked "Appendix." 8 Cop-ies of said notice, on forms provided by the RegionalDirector for Region 25, after being duly signed byRespondent, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including places where notices to employeesare customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other mate-rial.(e) Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.i In the event that this Order is enforced by ajudgment of a United StatesCourt of Appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board"APPENDIXNOTI(E To EMPLOYI:ESPOSTED BY ORDER Of TileNATIO.NA. LABOR RELATIONS BaRDI)An Agency of the United States GovernmentWE WII.L NOT discharge or otherwise discrimi-nate against employees because they have en-gaged in union activities or protected concertedactivities.655 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WIL.L NOT interrogate our employees con-cerning their intended testimony before theBoard in a manner interfering with their rightsguaranteed by Section 7 of the National LaborRelations Act, as amended.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights to self-organization, toform, join, or assist labor organizations, to bar-gain collectively through representatives of theirown choosing, to engage in concerted activitiesfor the purpose of collective bargaining or othermutual aid or protection, or to refrain from anyor all such activities.WE WILL offer Richard Lee Hughes immediateand full reinstatement to his former position or,if that position no longer exists, to a substantial-ly equivalent position, without prejudice to hisseniority or other rights and privileges, and WEWILL make him whole for any loss of earnings hemay have suffered by reason of the discrimina-tion against him, plus interest.ROADWAY EXPRESS, INC.DECISIONSTArEMENT OF THE CASEHUTTON S. BRANDON. Administrative Law Judge: Thiscase was heard at Fort Wayne, Indiana, on February 15,16, and 27, 1978. The charge was filed by Richard LeeHughes, an individual, on September 21, 1977 1 (amendedDecember 15), and the complaint and amendment to thecomplaint issued on November 30 and on January 16,1978, respectively. The primary issues are whether Road-way Express, Inc., herein called Respondent, (a) dis-charged its employee Richard Lee Hughes, and discrimina-torily denied a grievance on such discharge, in violation ofSection 8(aX4), (3), and (1) of the National Labor Rela-tions Act, as amended (herein called the Act), and (b) un-lawfully interrogated its employees in connection withpreparation for the hearing herein in violation of Section8(a)(1) of the Act.Upon the entire record,2including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel, the Respondent,and the Charging Party, I make the following:FINDINGS OF FA(CTI JURISDICTIONThe Respondent is a Delaware corporation, with a facil-ity and place of business located in Fort Wayne, Indiana,where it is engaged in the trucking industry as a commonI All dates are in 1977 unless otherwise stated.2 [rrors In the transcript have been noted and correctedcarrier, hauling freight in both intrastate and interstatecommerce. During the past year, the Respondent in thecourse and conduct of its business purchased goods andmaterials valued in excess of $50,000 at its Fort Waynefacility, which goods and materials were transported to itsFort Wayne facility directly from States other than theState of Indiana. During the same period, the Respondentin the course and conduct of its business in Indiana re-ceived revenues in excess of $50,000 for the interstatetransportation of goods. The Respondent admits, and Ifind, that it is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.11 THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the Respondent by answer ad-mits, and I find that Local 414, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called the Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESA. The Activities of Richard Lee HughesRichard Lee Hughes, the Charging Party and allegeddiscriminatee in this matter, was employed by Respondentin June 1971 and worked as a city driver and dockmanuntil his discharge on August 20.3Hughes was a member ofthe Union, which represented a unit of about 24 employeesemployed by the Respondent at the Fort Wayne, Indiana,facility. A collective-bargaining agreement between Re-spondent and the Union covering the Fort Wayne unit em-ployees was effective from April 1, 1976, through March31, 1979.In November 1976, Hughes became interested in an or-ganization called the Professional Drivers Council, Inc.,herein referred to as PROD, and attended a meeting ofthat organization in Toledo, Ohio, along with fellow em-ployees of Respondent Elmer Keefer and Richard Louckson November 21, 1976.4At this meeting Hughes obtainedliterature and clothes patches indicating PROD support.The patches he had sewn to his work coveralls which hewore daily to work.5Hughes also, along with some other employees of Re-spondent, distributed PROD literature at Respondent'sFort Wayne terminal, including the "PROD Dispatch," theorganization's newspaper.On occasion, Hughes posted the PROD literature on theUnion's bulletin board maintained at Respondent's facil-]As will be set forth in greater detail hereafter, the discharge decision wasmade on August 2 and a letter advising Hughes of the discharge issued onthat date. However, he was allowed to work pending the filing and hearingof a timely grievance.PRO[) is a nationwide rank-and-file organization of Teamsters. It essen-tially exists to effectuate reformation of the Teamsters Union. The GeneralCounsel concedes that the Teamstcrs hierarchy generally opposes PROD'sreformation efforts, at both local and national levels.5 The evidence is clear from the record that several other employees alsowore PROD patches at work. Moreover. from testimony by the GeneralCounsel's witnesses, it appeared that PROD had extensive support amongRespondent's Fort Wayne employees.656 ROADWAY EXPRESS. INC.ity.6In January he helped organize a PROD meeting withemployee Keefer and drove the speaker at that meeting,John Sikorski, a director of PROD, to the meeting. In Feb-ruary Hughes sent a letter to PROD critical of Respon-dent's management and working conditions at Respon-dent's terminal. This letter was published in the "PRODDispatch" in February and distributed at Respondent'sterminal. Hughes also attended a PROD meeting inMarch.The Respondent does not deny knowledge of Hughes'PROD affiliation or sympathies. Nevertheless, the record isdevoid of any direct evidence that Respondent opposedHughes' activities in this regard. Hughes conceded in histestimony that no supervisor or management official madeany remark to him about his PROD activity, although Re-spondent's terminal manager, Richard J. Shapiro, did re-mark to Hughes in August, after Hughes had distributedanother "Dispatch" critical of Shapiro, that Shapiro hopedHughes would learn to spell his name right. There was noevidence that Respondent attempted to restrict distributionof PROD material. However, the General Counsel pre-sented as evidence of Respondent's opposition to PRODevidence that Shapiro in March took down PROD litera-ture posted on the Union's bulletin board. Shapiro admit-ted that he had removed PROD literature from the Union'sbulletin board on more than one occasion, but only afterhe had checked with Union Secretary-Treasurer FreemanBush and determined that the PROD material was not "of-ficial" union business.7Hughes, in addition to his PROD efforts, filed a numberof grievances with the Union over employment conditions.In late 1976 he joined with 23 other employees of Respon-dent in filing a grievance on Respondent's use of "casual"employees. On December 20, 1976, he filed a complaintwith the Department of Transportation concerning unsafeequipment at Respondent's terminal. In February he fileda grievance with the Union regarding the assignment ofovertime to a less senior employee. In connection with theforegoing grievance and before it was filed, Hughes had aconversation with Shapiro about it in the presence of em-ployee Duane Widenhoefer. It was Hughes' uncontra-dicted testimony, corroborated by Widenhoefer, that Sha-piro told him, "[Wiell, if you collect it [the overtime pay].you will have to file a grievance on it," and "[l1f you file agrievance on it, I will promise you that you won't have toworry about getting another chance at it." Hughes subse-quently won the grievance. The record does not indicatewhether he was subsequently denied overtime. The recordalso reflects that Hughes filed grievances on other matterson March 2 (for a warning notice from Respondent onFebruary 28 for too much time taken by Hughes on abreak) and June 30 (for a warning notice of June 25 basedon insubordination).In addition to the foregoing activities, Hughes filed a'The collective-bargaining agreement provides for the establishment atRespondent's terminal of a bulletin board, postings on which were restrictedat art. 19, sec. 2 "to official business of the Union."The removal of the PROD material from the Union's bulletin board wasnot alleged, or litigated, as a violation of the Act. However. it does appearthat it was the subject of a charge filed with the Board by Hughes in April.which charge, Case 25 CA-8761. was subsequently withdrawn on May 4.charge with the Board's Regional Office in Indianapolis,Indiana, in March. This charge, Case 25 CA 8761. as pre-viously footnoted, was withdrawn on May 4. There was nodirect evidence of any hostility by Respondent towardHughes as a result of his having filed the charge.B. The Re.spondent's Alleged Discriminatory (ConductAgainst, and Hostilityv to, HughesIn light of Hughes' activities as outlined above, it is theGeneral Counsel's contention that Respondent began toengage in retaliatory action against Hughes. The first ac-tion in this regard was Terminal Manager Shapiro's "dock-ing" or deducting the worktime of Hughes and employeesKeefer and Widenhoefer in the early part of the year fortaking too long a break.8Again, about February 25,Hughes received a warning letter for overstaying a break.It also appears that Keefer and Widenhoefer, who werewith Hughes on the occasion, also received warning letters.Hughes admitted that the three had overstayed their break-time but claimed that it was due to the failure of their dockforeman, [)an Pike, to call them from break as had beenhis custom. It was Pike who had recommended the warningletters. Hughes claimed the disciplinary warning was dis-criminatory because other employees had taken extendedbreaks without reprimands even though supervisors"should have" observed it.9The evidence reflecting some hostility on the part of Re-spondent to Hughes in connection with the filing of theovertime grievance in February has already been notedabove. Other evidence of hostility towards Hughes waspresented through General Counsel's witness Stanley Mor-ncal. Morrical, a high school student employed by Respon-dent on a part-time basis as a janitor or cleanup man, testi-fied that in April he was in Respondent's office andoverheard Shapiro and Salesmen Tom Koch and Mike ('oxtalking. According to Morrical, who impressed me as acompletely truthful witness, he heard Shapiro talking about"the guys in general that were troublemakers" and refer-nng to Dick Hughes as a troublemaker. Shapiro added thatin order to get rid of the trouble they would have to get ridof him. Shapiro also mentioned William (Bill) Cady Itheunion steward] and said he really wasn't too bad. Theseremarks were not denied by Shapiro, who testified he couldnot recall the specific remarks or the specific occasion ofthe remarks attributed to him by Morrical, but he veryfrankly conceded that he "might have said it at sometime."Morrical was a young but impressive witness whom I mustcredit, particularly in the absence of contradiction by Sha-piro.8 General Counsel's witness Keefer put the time of this matter as December 1976Hughes testified as to two specific occasions of employees' overstayingbreaks. on March 30 and July 8, which he recorded in a diar) He noted thatemployees Dan Dominguez. Dan Daugherty. Al Echault. and two casualemployees had extended their breaks by 10 minutes on March 30 withoutretaliation by management. On July 8. the same group did it again OtherGeneral ( ounsel witnesses, notably Widenhrefer. testified to extendedbreaks generally but could not specify occasions as Hughes did GeneralCounsel witness Danel Dominguez testified. on the other hand. that exten-sions on breaks sometimes depended on the supervisor and the shifts. huteverybody on a shift was treated the same657 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnother remark regarding the firing of Hughes by Sha-piro was related by Respondent's employee and UnionSteward William Cady. Cady, himself a PROD member,credibly testified without contradiction from any other wit-ness that Hughes had been accused of "grabbing hold" ofDoug Bourn, dock supervisor, and that Hughes had ac-cused Bourn of threatening him. Shapiro, in a discussion ofthe matter with Cady the date of which was not establishedon the record, told Cady that if Hughes threatened his dis-patchers "like that" and "anything like that" took place hewould find a way to fire Dick Hughes.Cady also testified that he had several conversationswith Shapiro about equipment problems and failures onthe second shift, on which Hughes worked. There was alsodiscussion about markings on a wall or a wall beingknocked out. These conversations took place in the earlypart of the year, and in them Shapiro expressed concern onfloor jacks and handtrucks being broken and expressed thebelief that it was being done deliberately on the secondshift, which was composed of Hughes, Dick Loucks, ElmerKeefer, and Clyde Gerber. Cady testified that he agreedwith Shapiro's opinion as to the deliberate destructive ac-tion on the second shift but when he inquired as to specifi-cally who Shapiro suspected Shapiro refused to name anyspecific second shift member.As other evidence of hostility and disparate treatmenttoward him, Hughes testified that on March 25 his wife,pursuant to appropriate procedure, called in and reportedthat Hughes was ill. A few minutes later, Shapiro tele-phoned Hughes to inquire why he wasn't coming to work.Hughes explained it was a back problem that he had beengetting treatment for. Then, according to Hughes, Shapirostated that "if you are unable to work for Roadway to-night, I doubt whether you will ever be able to work forRoadway again." Shapiro in his testimony admitted havingcalled Hughes on this occasion although it was not hishabit to "check up" on ill employees but explained that thecall was made because Shapiro had received no report as tothe reason for Hughes' absence. Shapiro specifically deniedthe remark attributed to him by Hughes suggesting a dis-charge of Hughes.One other incident of disparate treatment was testifiedto by Hughes. It occurred in April when Hughes sought toleave work early because of illness. Foreman Dan Pike in-sisted that Hughes sign his timecard showing that Hugheswas ill. Hughes refused, because he had seen other peopleleave work ill without having to sign their timecards.Hughes left without signing the timecard anyway. Subse-quently, he was phoned at home by Pike, who again, thistime with another employee on the phone as a witness,inquired of Hughes why he had left. Hughes verified hewas sick and expressed his irritation at Pike's call.The Respondent's evidence on this point was presentedthrough Foreman Pike, who related that the requirementthat ill employees sign their timecards was designed toavoid grievances from some employees who might leaveearly but subsequently claim failure of Respondent to givethem overtime. Pike claimed that Hughes had alreadyworked his 8 hours and had not left early. He admittedmaking the phone call to Hughes with employee ClydeGerber as a witness in order to verify that Hughes was illand was rejecting the overtime. That the requirement thatemployees sign their timecards reflecting illness was notapplied solely to Hughes was established through the testi-mony of General Counsel's witness Duane Widenhoefer,who related that he also had been required to sign his time-card when he left his shift early due to illness.According to the uncontradicted testimony of Hughes,Hughes was confronted by Shapiro and Operations Man-ager Dan Swinford on June 17 for having "leaned on histwo wheeler" for 15 seconds "without doing anything."Hughes acknowledged he had been "resting," and Shapiroreplied he did not pay Hughes to rest and did not want it tohappen anymore. Shapiro added, according to Hughes,"Hughes, you hate your job. You should quit." In re-sponse, Hughes warned Shapiro that he would have to an-swer to the "maker" for all the harassment, and Shapiroreplied that he believed that he would give Hughes 3weeks' severance pay if he quit. Hughes rejected the ideaand walked away.On June 25, Hughes received a warning letter for insub-ordination by certified mail. The warning grew out of anincident which happened on June 23 and further reflectsthe unquestionable animosity existing between Hughes andShapiro. Hughes, pursuant to the requirement that dockemployees receive permission from supervisors before leav-ing the dock, asked permission from Foreman Doug Bournto go to the restroom. Although Hughes testified that Sha-piro was nearby, and indeed had been watching Hughes'work for some time, Hughes avoided asking Shapiro forpermission to leave the dock, admittedly because he "de-tested asking Shapiro to go to the restroom." When he re-turned to the dock from the restroom, Shapiro confrontedhim for leaving the dock without permission and saidHughes would be "getting a paper on this." Hughes toldhim he should ask Bourn first whether Hughes had permis-sion to leave. Hughes then turned to walk away and inwalking away made a remark loud enough for Shapiro tohear. Shapiro then told Hughes he had really made a mis-take that time and would be hearing from Shapiro. It wasonly on cross-examination that Hughes admitted his re-mark referred to Shapiro was a "mother-fucker" and hadclearly been loud enough for employee Duane Widenhoe-fer and also Shapiro to hear. Widenhoefer estimated Shapi-ro was 30 feet away from Hughes at the time. Hughes, onJune 30, following receipt of the June 25 warning letterbased on this incident, filed a grievance on the letter con-tending he did not know what he was accused of. Thegrievance was not resolved prior to his discharge.Finally, as other evidence of animosity between Shapiroand Hughes, the General Counsel presented evidence thatin early summer and continuing until shortly after Hughes'discharge, discussed below, Shapiro began working lateeach Thursday evening in order to watch Hughes. Shapiro,on the other hand, explained in his testimony that hisworking late on Thursday evenings was pursuant to "oper-ation redeye," a districtwide program established in orderto have the terminal manager present on Thursday nightsto insure that all inbound freight that arrived was unloadedand loaded on delivery units to be delivered on Fridaymornings. The overall purpose vwas to effectuate as muchFriday delivery as possible, because many concerns did not658 ROADWAY EXPRESS, INC.receive on Saturdays or Sundays. The program requiredterminal managers to leave work at noon on Thursday onlyto return late that evening and then work through the nightuntil Friday morning at around 10 a.m. I credit Shapiro'sexplanation for his presence on Thursday evenings, notonly because it was not contradicted by the General Coun-sel but also because it appears to be a reasonable and logi-cal effort to accomplish a desired result, i.e., a greater Fri-day delivery rate. Moreover, if Shapiro was inclined tokeep tabs on Hughes, there is no logical reason for him torestrict such activity to Thursday evenings. That Shapiro'sobservation of employees on Thursday evenings was notrestricted to Hughes was evidenced by General Counsel'switness employee Elmer Keefer, who credibly testified thatShapiro "followed" all the employees around on Thursdayevenings and criticized their work. Accordingly, I find "op-eration redeye" was not conceived or designed to accom-plish any discriminatory purposes with respect to Hughes.C. The Discharge of HughesHughes was discharged on August 2, effective August20, for excessive absenteeism. The stated reason for thedischarge requires some explanation of the Respondent'srules regarding absenteeism. Any such explanation mustbegin with the collective-bargaining agreement, whichstates in article 46 that "habitual absenteeism or tardinessshall be subject to disciplinary action in accordance withthe procedure outlined in Article 45." t0 Article 46 also pro-vides that the employer shall not discharge or suspend anyemployee without just cause but, in respect to discharge orsuspension, shall give at least one warning notice of thecomplaint against such employee to the employee in writ-ing and a copy of the same to the local union and jobsteward affected, except in certain situations not relevanthere. Finally, article 46 requires that "Discharge must beby proper notice to the employee and the Union affected."According to the testimony of Terminal Manager Shapi-ro, he received a memorandum dated October 4, 1976,from the Indiana Motor Carriers Labor Relations Associa-tion, Inc. (IMCLRA), of which the Respondent was amember, setting out the procedure to follow in absenteeismcases. That procedure provided for progressive steps insuch cases, starting with a review of the employee's atten-dance record over the preceding 9 months and a letter, ifappropriate, to the employee relating "full details as to thenumber of days absent and late." The second step in theprocedure calls for a review of the employee again approxi-mately 30 days after the first letter and, if there is no im-provement, a second letter to the employee reflecting thathe has not improved and that, absent improvement, disci-plinary action will be taken. The third and final step fol-lows a second review approximately 30 days after the sec-ond letter and, absent improvement, discharge of theemployee "pending the decision of the Grievance Commit-tee."Neither the collective-bargaining agreement nor theIMCLRA memorandum defines habitual absenteeism ort0 An. 45 of the contract provides for the grievance machinery.tardiness. However, Shapiro testified without contradictionthat in the spring of 1977 he, over a period of time in hisweek-to-week review of timecards, noted more absences orfailures to complete a shift on the part of a number ofemployees. In May he arbitrarily determined that an ab-sence and failure to complete a shift rate of 10 percent ofthe employee's workdays was excessive and, in accordancewith the IMCLRA memo, conducted a review ofemployee's attendance records over the preceding 9months. In making his review, Shapiro decided that anyabsence or the failure to complete 6-1/2 hours of an 8-hourshift due to an illness unsubstantiated by a doctor's certifi-cate should be treated as a chargeable unexcused ab-sence.'' Shapiro's determinations as to absentee rates andchargeable absences were not announced to the employeesgenerally. However, it does appear from the unrebuttedtestimony of Union Steward Cady that Shapiro told himthat he was going to issue some letters to about four menregarding excess absences.'2After conducting his review of absenteeism among theemployees, Shapiro on May 20 sent Hughes and anotheremployee named Keith Somers "letters of information." "3The letter to Hughes, sent by certified mail, noted thatduring the preceding 9 months Hughes had been absent 17days (9.2 percent of the scheduled workdays) and hadfailed to complete his shift on 13 other occasions, for anabsentee rate of 16.2 percent. The letter related that if thesituation did not improve disciplinary action would be tak-en. The Union was sent a copy of the letter, also by certi-fied mail.Five weeks later, on June 27, Shapiro again reviewedHughes' (and Somers') records and issued a warning letterto each. Hughes' warning letter, again sent by certifiedmail, noted that of Hughes' scheduled 24 workdays he hadmissed 2 and had failed to complete his shift on anotheroccasion, for a total absence rate of 12.5 percent. The letterfurther noted that it was to be regarded as a "letter ofwarning in accordance with" the collective-bargainingagreement. A copy of the letter was sent by certified mailto the Union and a copy attached to the timecard of UnionSteward Cady pursuant to the practice between the Re-spondent and the Union and to the requirements of thecollective-bargaining agreement.On August 2. following another review of Hughes' atten-dance record, Shapiro sent Hughes a discharge letter not-ing that in Hughes' scheduled 24 workdays following thewarning letter of June 27 Hughes had been absent twiceand failed to complete a shift on I occasion, for a totalabsence rate of 12.5 percent. The letter stated that Hugheswas discharged but advised him that he could "continue towork pending the filing (and hearing) of a timely griev-J While the collectit e-hargaining agreement required "an emploee Echomisses work" as a result of "illness or off-the-joh injur?" to suhslantil;la theillness or injury with a doctor's certificate. the Respondent had not "required" doctor', certificates as a condition for returning to work except Incases of absences due to illness for 3 or more daysWhile Cad? pJt the time of this statement from Shapiro as about amonth prior to the discharge of Hughes. he ddJ not appear to bhe positlseahbout the lime.13 While Shapiro testified that three or f1sur employees other than Hughesand Somers were sent "letters of information." they were never identified onthe record. nor were the dales of such letters esiahhshed659 DECISIONS OF NATIONAL LABOR RELATIONS BOARDance." Like the previous letters, this letter was sent by cer-tified mail both to Hughes and to the Union, and a copywas attached to Cady's timecard. Cady testified that hereceived copies of Hughes' warning letter and dischargeletter. He also failed to deny Shapiro's testimony thatabout 2 weeks after the discharge letter issued Shapirocalled Cady in to see if Cady had gotten copies of theletters. Cady acknowledged that he had but had not had anopportunity to speak to Hughes about them.The issue regarding the discriminatory nature of Hughes'discharge arises out of the fact that he did not receive anyof the letters issued to him regarding his absenteeism. It isnot disputed that the letters were correctly addressed. Inevery case the letters were returned to the Respondentshowing that the addressee had not responded to two no-tices of certified mail for each letter, and, thus, the letterswere returned by the Postal Service to the Respondent as"unclaimed." 14It is conceded by Shapiro that neither he nor any othermanagement official talked to Hughes about his absentee-ism and that when the certified letters were returned un-claimed there was no attempt to personally hand-deliverthem to Hughes. On the contrary, and based on Shapiro'stestimony of what past practice was, the letters were simplyput in Hughes' personnel file. Shapiro's further explanationof the failure to communicate with Hughes about the ab-sences was that he thought that Hughes was "playinggames" with the letters, particularly since Hughes had re-ceived the warning letter of June 23 by registered mail atthe same address. Shapiro testified that he was only con-cerned that an opportunity had been given to Hughes toreceive the notices and that the collective-bargaining agree-ment had been complied with.When Hughes reported for work on August 22, he wastold by Shapiro without further explanation that he no lon-ger worked for Respondent. Hughes subsequently filed agrievance with the Union, but it was deadlocked at th:Joint Local Area Committee over the issue of timeliness,since the discharge was dated August 2 and no writtenappeal of such discharge was made within 10 days from thedischarge action, as required under article 46 of the collec-tive-bargaining agreement. The grievance was subsequent-ly heard at the Joint State Committee level, as will be de-tailed below, and was denied as untimely.D. Contentions and ConclusionsIt is the General Counsel's argument that the dischargeof Hughes was based on a pretext, and that Hughes'PROD activity and his filing of the charge with the Board14 Specifically. postal markings on Ihe -1May 20" letter show it was mailedor "metered" May 31 and that following attempted delivery the first noticeby the Post Office to the addressee of certified mall was dated June 1. whilethe second notice was June 6 and the letter was marked for return to Re-spondent on June 16. Ihe "warning letter" was metered on June 27. the firstand second notices were left on June 28 and Jul) 7. respectivel), and theletter was marked for return to sender on July 13. The discharge letter wasmetered on August 2 and notices left on August 4 and 10. It was marked forreturn to sender as unclaimed on August 19 and received by Respondentabout August 20. Postal practices regarding certified mail and the interpre-ration of postal markings were testified to be Jerry Reynolds, manager ofretail sales and service at Fort Wayne Post Office.in March were Respondent's real motivation for the dis-charge of Hughes. As primary evidence of the nature of thedischarge, the General Counsel relies upon Shapiro's fail-ure at any time to orally advise Hughes of the attendanceproblem or to insure that Hughes received notice of thedisciplinary steps being taken on such absences. In thisregard the General Counsel presented evidence showingthat in some cases certified letters which had been mailedby Respondent to employees and which were returned un-claimed were thereafter hand delivered to the employeesinvolved. Also as evidence of the pretext, the GeneralCounsel, through the testimony of Hughes, disputed theRespondent's contention that the absences of Hughes oc-curring after the date of the June 27 warning letter wereunexcused. While it is not clearly enunicated by the Gener-al Counsel, it also appears that he contends that the wholescheme of issuance of warnings on absences was a deviceaimed by Respondent at ridding itself of Hughes, particu-larly since, as was established, Respondent had never be-fore discharged an employee for excessive absenteeism.The brief of the Charging Party also argues that implemen-tation of the absentee rules, the arbitrary criteria used indetermining the violation of the rules, "the inequitable ap-plication of the rules," and the manner of discharge ofHughes, which effectively prevented him from filing atimely grievance, "would" strongly "imply a calculatedplan to rid the company of this employee in any mannerpossible and to effectively quell the evergrowing PRODthreat."The Respondent by brief argued that a valid and con-tractual basis existed for the discharge of Hughes for exces-sive absenteeism. In this regard the Respondent points outthat neither the General Counsel nor the Charging Partyhas rebutted the Respondent's evidence regarding the ac-curacy of its records showing the absenteeism of Hughes,including the suspicious circumstances that 18 out of 34 ofHughes' absences or failures to complete a shift occurredon Fridays. Moreover, the Respondent argued that therewas no evidence presented by the General Counsel of acausal relationship between Hughes' discharge and eitherhis PROD activities i' or his filing of a charge against Re-spondent with the Board.It is axiomatic that an employer may discharge an em-s Resprondent also crontended that there could be no violation of Sec.81(a)(3) as alleged in the complaint even if Hughes was discharged because ofhis PROD activities, because PROD is not a labor organization. The Gener-al Counsel did not argue the point, and PROD was not alleged in thecomplaint to be a labor organization. While an argument may be made thatan emplo)er's discriminatory action based on PROD activity may have atendency to discourage membership in the Union because it inhibits thatreform activity which might make the IUnion more effective or membershipmore desirable. I find it unnecessary to decide the point. I find that activityon behalf of PROD constituted activity protected under Sec 7 of the Act.See Transcon Lines, 235 NLRB 1163 (1978): Ford Motor Company (Rouge(Comple), 233 NLRB 698 (1977): United Parcel Service, Inc., 230 NLRBI 1197 (1977); United States Steel Corporation, Lorain Works., 216 NLRB 874(1975). The PROD activity not only extended to reform of the Union butalso served as a vehicle for employee expression of concerns over theirconditions of employment. A discharge for PROD activity would warrant areinstatement remedy under Sec. 8(a)(1) regardless of whether PROD is alabor organization within the nmeaning of Sec. 2(5) of the Act. Finally, andin an! event, the complaint also alleges that the discharge of Hughes wasalso based on "other union activity," so tisat an 8(a)(3) finding would havean appropriate basis, assuming it had evidentiary support.660 ROADWAY EXPRESS, INCployee for any reason, good or bad, or for no reason at all,but a discharge is unlawful under the Act if the employerin making the discharge decision is motivated even in partby the employee's activities protected under the Act. Ifthe reason assigned by an employer for the discharge is notconvincing, other evidence, both direct and circumstantial,of the employer's animus toward the affected employee'sprotected concerted activities may be relied upon in draw-ing an inference that the real reason for the discharge wasto interfere with, restrain, or coerce the employee or em-ployees generally in violation of the Act.'7In the instant case, there exist four forms of activity en-gaged in by Hughes which were protected under the Actand which, if shown to be singly or in combination a con-tributing cause to his discharge, would make his dischargeunlawful. Such activity consists of not only Hughes' PRODactivity but also his filing of a complaint with the Depart-ment of Transportation, his filing of grievances with theUnion, and, of course, his filing of the charge with theBoard. I am not convinced, however, that the record con-sidered as a whole establishes by a preponderance of evi-dence that Hughes' discharge was based on reasons pro-hibited by the Act.In reaching this conclusion, I have considered all thebackground of alleged discriminatory conduct directed atHughes.'9Such conduct, however, appears to be nothingmore than a continuation of the "harassment" complainedof by Hughes in his letter published in the February PROD"Dispatch." It was this "harassment," a product of ratherhigh-handed and perhaps overly strict management, whichwas a cause of the PROD support among the Respondent'semployees rather than the effect of it. Moreover, Hugheswas not singled out for this harassment. In each situationwhere Hughes was warned or reprimanded, other employ-ees involved were similarly warned or reprimanded.2There is, however, without doubt, substantial evidenceon the record that extreme animosity existed between Sha-piro and Hughes. This is reflected in Shapiro's admissionthat Hughes was always trying to "confront" Shapiro, andShapiro's undenied solicitation of Hughes on June 17 to"quit." It is shown on Hughes' part by his apparent effortto embarass or entrap Shapiro on June 23 by asking anoth-er supervisor without Shapiro's knowledge for permissionto leave the dock and then "confronting" Shapiro withsuch permission after Shapiro upbraided him for leavingthe "dock." It is also clearly revealed by Hughes' acknowl-16 N.LR.B. v. Howell Automatic Machine Co., 454 F.2d 1077 (6th Cir.1972).Unirted States Steel Corporation. Loratne Works, supra.18 The Board has previously held that filing of complaints by employeeswith the Department of Transportation is an activity protected under theAct. See B & P Motor Express. Inc., 230 NLRB 653 (1977).19 This includes an allegation by Hughes that in July Supervisors DanSwinford and Doug Bourn followed him to a restroom and looked in at himthrough an outside window. Bourn did not testify, and Swinford denied theincident. While I credit Hughes on the point that he saw Bourn and Swin-ford outside the restroom window. I am not persuaded the evidence estab-lishes that they "followed" him for the purpose of harassing him. Neitherwas alleged to have said anything to him on the occasion.'2 Affidavits of Hughes to the Board in connection with his earlier chargewere submitted in evidence by Respondent. Those affidavits recite severalincidents of "harassment" directed at other employees besides Hughes.edged and open referral to Shapiro as a "mother-fucker."Shapiro's undenied comments to Hughes regarding thefiling of the February grievance on overtime, as well as hisreference to Hughes as a troublemaker, as testified by Mor-rical, offer substantial support for the conclusion, arguedby the General Counsel, that Shapiro's animosity towardHughes was based in significant part upon Hughes' pro-tected activities. The timing of the "troublemaker" refer-ence in April also strongly suggests that it was promptedby Hughes' filing of his charge with the Board.2' In view ofthis background, the circumstances of Hughes' dischargemust be scrutinized most carefully in determining whetherthe grounds asserted for the discharge were real or merelya pretext designed to conceal an unlawful motive for thedischarges.In considering the nature of the discharge, an examina-tion of Hughes' absentee record is required. The Respon-dent's record on Haghes' absences were not rebutted bythe General Counsel. It must be conceded, then, thatHughes did in fact miss the days of work which Respon-dent alleges he missed and that he failed to complete bymore than an hour and a half the shifts specified by Re-spondent. The next question presented is whether any ofthe absences or failure to complete shifts counted by Re-spondent in Hughes' record were in fact excused absencesunder Respondent's rules or the collective-bargainingagreement. Hughes attempted to explain his absences forillness or excusable reasons on only five occasions: once inMarch, once in April, and the final three absences in Julywhich provided the basis for his discharge. Notwithstand-ing that the collective-bargaining agreement required adoctor's certificate for absences due to illness of howevershort a duration. Hughes did not submit a doctor's certifi-cate for any absence due to illness prior to his July absenc-es, presumably because Respondent had not enforced thecollective-bargaining agreement provision for absences ofless than 3 days' duration. Whether he submitted a doctor'sstatement regarding his July 14 and 15 absence requires acredibility resolution, for Hughes testified and ForemanDan Pike denied that Hughes advised Pike he had the"slip" from the chiropractor if Pike wanted it but that Pikeignored him completely. Pike in his testimony denied thathe had refused any medical slips offered by Hughes or thatHughes had ever offered him any such slips. It is not dis-puted that Hughes had such a slip, dated July 15. However,I am inclined to accept Pike's testimony over Hughes inthis regard. Pike in demeanor was convincing and his deni-als were positive and emphatic and not affected by cross-examination. Moreover, if I am to believe Hughes' testi-mony that he did not know in July that his absentee recordwas under consideration by Respondent, and since Re-spondent had not been requiring medical certificates forillnesses of less than 3 days' duration, there was no reasonfor Hughes to offer the doctor's slip to Pike. There was noshowing he ever offered them before when absent due to2' Morncal's testimony showed the "troublemaker" remark was made inApril. It was mentioned by Hughes in a statement to the Board in connec-tion with his first charge on April 15 Thus, the remark had to have beenmade in the first 2 weeks of April. Neverthelrss, Shapiro's animosity towardHughes predated the filing of the charge, as shown by his remarks regardingHughes' filing of the February overtime grievance. DECISIONS OF NATIONAL LABOR RELATIONS BOARDillness. In addition, Hughes left work early on July 27 toobtain medical attention for an off-the-job injury previous-ly sustained and made no attempt to document that treat-ment. Accordingly. in this instance. I credit Pike's testi-mony. I therefore find that Hughes had been absent or lefthis shift early on the July days alleged by Respondent andthat Respondent was not aware the absences were excusa-ble.Next to be considered is whether Respondent fabricatedthe whole absentee issue as a device to get rid of Hughes.There is little to support this proposition. That Respondentwas experiencing an absentee problem in the spring is notcontested by the General Counsel. There is no showingthat in reaching the determination to issue warning letterson absenteeism Respondent was selective in consideringonly Hughes' record. While Shapiro's determination thatan absentee rate in excess of 10 percent was excessivestands as an arbitrary one, it does not appear unreason-able, even when counting incomplete shifts. No evidencewas offered that other employees with identical or worseabsentee records were not similarly warned. On the con-trary, Respondent's uncontradicted evidence was that atleast one other employee was issued a "letter of informa-tion" for absenteeism. That employee, Keith Somers, likeHughes, had his record reviewed by Shapiro 5 weeks afterthe "letter of information" and again, like Hughes, wassent a warning letter.Finally, in considering whether Respondent was seizingupon the absentee record of Hughes as a device to effectu-ate an unlawful discharge, it must be noted that such adevice would have little hope of succeeding unless it couldbe effectively concealed from Hughes so that he wouldhave no opportunity to either protest Respondent's methodof counting absences against him or to avoid discharge byinsuring that he had no additional unexcused absences.While the modern mail system may leave much to be de-sired with respect to efficiency, it has not yet reached thepoint where it can reasonably be expected that a certifiedletter duly mailed will not be delivered or received.There is evidence in the record showing that some em-ployees refused to receive certified mail from the Respon-dent for various reasons. Thus, employee Richard Louckstestified he refused certified mail if he did not know what itwas or if he did not know it was due. But there was noevidence that Hughes had previously rejected certified mailfrom the Respondent.Indeed, it appears that Hughes had in fact received awarning notice by mail from Respondent on February 28regarding his overstaying the break period. He also re-ceived a warning letter by certified mail from Respondenton June 25 involving alleged insubordination resultingfrom his obscene reference to Shapiro. The latter letter wasreceived by Hughes after the May 20 "letter of informa-tion" regarding Hughes' absences had been returned to theRespondent as unclaimed and only 3 days before the firstpostal notice of certified mail involving the first warningletter on Hughes' absences was left in Hughes' mailbox onJune 28. There is little wonder that Shapiro concluded thatHughes was "playing games" with him.Although there is evidence that on occasion the Respon-dent hand-delivered to the involved employee some certi-fied mail returned to it as unclaimed, there is also evidencethat Shapiro simply placed returned certified mail in theemployee's personnel file. This latter action is consistentwith his testimony that he was only concerned that theeffected employee was given an opportunity for notice.The collective-bargaining agreement called for "written"warning and discharge notices and, so far as the recordshows, the Respondent as a practice utilized certified mailto comply with the bargaining agreement.Assuming, arguendo, that Respondent could hope toconceal the "letter of information," the warning notice,and finally, the discharge notice to Hughes, based on theexpectation that he would not receive certified mail, allhope of such concealment would have to be abandoned byvirtue of compliance with the collective-bargaining agree-ment calling for service of copies of such letters on theUnion and Union Steward Cady. While Respondent mighthope that the Uniol, because of Hughes' PROD activity,might not communicate with Hughes concerning the let-ters, there was no basis for such a hope with respect toCady, a fellow PROD member. Finally, had there been aneffort to conceal Respondent's actions with respect toHughes, it is extremely unlikely that Shapiro would havecalled Cady in prior to the effectuation of termination ofHughes to insure that Cady had received copies of Hughes'warning and discharge letters.Considering all the foregoing, I cannot conclude thatRespondent seized upon Hughes' absences as a pretextupon which to discharge him for unlawful reasons. Nor Ican conclude that Respondent sought to implement thedischarge in such a manner as to unlawfully precludeHughes from filing a grievance concerning his discharge. Itis patently incredible that the use of certified mail for no-tice purposes could be construed as an attempt to avoidnotice. In any event, there is undenied record evidence thatHughes had actual notice of his discharge in sufficient timeto launch inquiry or file a grievance. Such evidence isfound in the testimony of George Stanutz, an employee ofRespondent and, like Hughes, a PROD member, who cred-ibly testified without contradiction that a couple of weeksbefore Hughes' final termination Stanutz saw Union Busi-ness Agent Art Van Wald as Stanutz was making a deliveryat Teeple Truck Lines. Van Wald inquired of Stanutz ifStanutz had heard anything about Hughes' being fired.Stanutz replied that he had not, and Van Wald explainedthat the Union had received a letter saying Hughes hadbeen terminated. When Stanutz returned to Respondent'sterminal, he saw Hughes and related to him his conversa-tion with Van Wald. Hughes' failure to react to Stanutz'sinformation is as inexplicable as his failure to receive thecertified mail sent to him by Respondent. It can only beconcluded that Hughes, for whatever reason, whether hewas "playing games" with Shapiro or otherwise, was at-tempting to avoid notices from Respondent which he didnot receive.I find it incredible that Hughes or some member of hishousehold did not receive at least one of the six notices leftby the Postal Service on the three separate pieces of certi-fied mail sent to him by Respondent regarding his absenc-es. While Hughes' explanation that his wife had decided todecline to sign for certified or registered mail not specifi-662 ROADWAY EXPRESS, INC.cally addressed to the Hughes family and had instructedchildren in the family not to "sign" for such mail mightexplain a failure to receive the mail when attempts at deliv-ery were made by the postal service, it does not explain anyfailure to receive or respond to the notices of certified mailleft in the Hughes' mailbox. On the other hand, the circum-stances are more consistent with a statement attributed toHughes by employee John E. Hanni, who was presented asa witness by Respondent. Hanni testified that Hughes. at aunion meeting in September, told Business Agent VanWald that he had instructed his wife not to receive certifiedmail. Hanni's recollection was that Hughes had restrictedsuch instruction to letters from Respondent. Hanni ap-peared to be a straightforward and impartial witness. Icredit his testimony over Hughes' denial that he made sucha remark, for it is the only plausible explanation of Hughes'failure to accept attempted delivery of the certified mail.The Charging Party's brief argues in avoidance of any"game playing" by Hughes that there was no way forHughes to be selective in his receipt of certified mail fromRespondent. In this regard the brief points out that Hughesreceived the June 24 letter regarding insubordination butdid not receive the previously mailed May "letter of infor-mation" or the subsequently mailed June and August let-ters on absenteeism. On the contrary, the insubordinationletter resulted from a run-in with Shapiro in which Hugheshad engaged in serious misconduct and had been advisedat the time of the event that he would get a letter on it. Itwould be logical for him to conclude that the next certifiedletter sent to him would involve such conduct. Moreover,while the notice forms left in Hughes' mailbox regardingcertified mail did not indicate the sender of the certifiedmail, it would not have been impossible for a member ofHughes' household to ascertain who the sender was whenthe initial attempts of delivery by the Postal Service weremade. None of Hughes' household members testified inthis proceeding. Under these circumstances, I concludeHughes made a conscious avoidance of the letters. Thus,notwithstanding Respondent's failure to hand-deliver theletters to Hughes, I find the General Counsel has failed toestablish by a preponderance of evidence that the absen-teeism of Hughes was a pretext for his discharge designedto preclude his filing a grievance on the discharge.I find the evidence does not establish a causal connec-tion between Hughes' filing of a charge with the Board inthe spring or his protected activities and his discharge.With respect to the filing of the charge, it is clear that theRespondent's animosity toward Hughes predated such ac-tion. While Shapiro's reference to Hughes as a "trouble-maker" occurred around the time the charge was filed byHughes, there was nothing else to show a relation betweenthe two, particularly since the reference was made in thecontext of identifying other "troublemakers," none ofwhom had filed charges with the Board. With respect toHughes' protected activities, only the Shapiro remark re-garding the overtime grievance suggests that Shapiro's dis-like of Hughes stemmed from his protected grievance ac-tivity. This alone is insufficient to show that the subsequentaction of Respondent with respect to Hughes was based onsuch activity, particularly in the absence of evidence thatHughes was subsequently denied overtime, as Shapiro's re-mark suggested he would be if he filed a grievance.Lastly, even assuming that the animosity between Shapi-ro and Hughes was based upon his protected activities, itdoes not necessarily follow that Hughes' discharge waspredicated upon that animosity. As the Board said in P. G.Berland Paint City, Inc.., 199 NLRB 927, 928 (1972), "themere fact that an employer may want to part companywith an employee whose union activities have made himpersona non grata does not per se establish that a subse-quent discharge of that employee must be unlawfully dis-criminatory." See also Golden Nugget, Inc.. 215 NLRB 50(1974): Klate Holt Companr, 161 NLRB 1606 (1966). Here,I find that Hughes obliged the Respondent by providing avalid basis for discharge and by ignoring appropriate no-tices which would allow him to either avoid or test thebasis for the discharge under the collective-bargainingagreement. That Respondent may have been pleased tohave the opportunity to rid itself of Hughes because of hisprotected activities does not establish the violation in theabsence of evidence that he would not have been dis-charged but for such activities.Based on all the foregoing, I find that the General Coun-sel has failed to establish by a preponderance of evidencethat the discharge of Hughes violated Section 8(a)(4) or (3)of the Act, as alleged in the complaint.D. The Additional 8(a)(4) AllegationThe General Counsel also argues that the Respondentdiscriminatorily, and in violation of Section 8(aX4) of theAct, denied (as the complaint has it) or failed to process (asthe General Counsel's brief has it) Hughes' grievance onhis discharge because Hughes filed a charge in the instantcase on September 21.It appears that Hughes did in fact file a grievance on hisdischarge, which was heard by the Joint Local GrievanceCommittee under the collective-bargaining agreement inFort Wayne on August 29. That committee heard the Re-spondent's arguments that the grievance was untimely anddeadlocked the issue. The next step was the hearing beforethe Joint State Committee in Indianapolis on September22, the day following Hughes' filing of the charge herein.That body, again hearing the Respondent's position,agreed that the grievance was untimely and dismissed itwithout reaching the merits of the grievance.Based on the foregoing, there is no evidence whatsoeverthat the Respondent refused to process the grievance forany reason. If there is any' violation, it must be based uponRespondent's denial of the grievance for discriminatoryreasons. But the Respondent argues that it did not deny thegrievance and, rather, that the denial was a decision of theimpartial Joint State Committee, over which Respondenthad no control. I reject this argument, because the JointState Committee accepted the position urged upon it byRespondent. The Committee decision was the direct resultof the position taken by the Respondent. Indeed, there isnothing on this record to show the committee acted suasponte. Moreover, there was nothing shown which wouldhave precluded Respondent from waiving its timeliness ar-guments.But there remains the question of whether Respondent's663 DECISIONS OF NATIONAL LABOR RELATIONS BOARDefforts to have the grievance denied were motivated byHughes' having filed the charge with the Board the daybefore. In seeking to establish that the Respondent was somotivated, the General Counsel relies upon the testimonyof Union Steward Cady. Cady testified that just after theJoint State Committee hearing concluded he had a conver-sation with Charles Fouts, a relay manager for Respon-dent's Indianapolis Relay Terminal and Respondent'sdelegated labor relations representative in grievance mat-ters for Indiana. Cady related that Fouts said "that themeeting probably would have been settled or the hearingprobably would have been settled if Dick [Hughes]wouldn't have went and filed with the National Labor Re-lations Department before the grievance hearing." Pressedfurther by the General Counsel, and after having his recol-lection refreshed by a statement submitted to the Boardduring investigation of the case, Cady equivocated but fi-nally testified that Fouts' statement was that if it was notfor Dick's "filing a day ahead of time with the NationalLabor Relations Department, that the grievance wouldhave been heard, but since he did, well, let the NationalLabor Relations Board handle the grievance instead."Fouts, presented as Respondent's witness, acknowledgeda conversation with Cady after the committee hearing buttestified that what he said was simply an explanation ofwhat the Committee's decision meant. He testified he toldCady that the "case was ruled untimely filed" and ex-plained that "it was the same thing as denying the claim ofthe Union and the facts of the case would never be heard."With respect to a settlement reference, Fouts testified hetold Cady "that he had attempted to settle the case prior tothe state meeting and that the local union had told himHughes had not accepted the settlement offer and that hehad subsequently learned that Hughes had filed his chargewith the Board." Fouts conceded that he was aware at thetime of his conversation with Cady that Hughes had filedthe charge and believed he mentioned it to Cady. He spe-cifically, denied, however, telling Cady that Hughes' griev-ance had been denied by the grievance committee becauseHughes had gone to the NLRB.While Cady impressed me as being a generally crediblewitness, his equivocation and obvious uncertainty regard-ing the remarks he attributed to Fouts undermined his tes-timony on that point. Fouts, on the other hand, impressedme as candid and a more credible witness on the conversa-tion with Cady. I therefore credit his version.In any event, even accepting Cady's version of Fouts'remarks, I would base no finding of an 8(a)(4) violation ofthe Act thereon. At most, Fouts' remarks as alleged byCady would reflect only recognition of the fact that thefiling of a charge tends to "harden" or "fix" the positionsof the parties for reasons not in any way related to a desireto penalize an individual for filing a charge. For example,one may decline a change of position following the filing ofa charge in order to avoid the implication that the positionis weak or indefensible. Here Respondent's position beforethe Joint State Committee was the same as it had been atthe Joint Local Grievance Committee level before Hughesfiled his charges. Moreover, the filing of the charge, con-taining as it did an allegation of an 8(aX4) violation, madeit questionable whether a committee decision on the meritsof Hughes' case would result in a final disposition of thematter which would have been honored by the Board. SeeSpielberg Manufacturing Company, 112 NLRB 1080 (1955);cf. McKinley Transport Limited, 219 NLRB 1148 (1975);U.S. Postal Service, 227 NLRB 1826 (1977). There is noquestion but that if the matter was not resolved by theJoint State Committee to the satisfaction of Hughes anydeferral to further processing of the grievance to othersteps in the grievance machinery would not have been ap-propriate under Board precedent. General American Trans-portation Corporation, 228 NLRB 808 (1977). Deciding un-der the circumstances not to acquiesce in proceeding onthe merits of Hughes' grievance cannot be construed asretaliatory for his having filed a charge with the Board.Thus, a statement by Fouts to the effect that the grievancewould not be heard on its merits or that the grievancecould not now be settled because of Hughes' filing thecharges could not, without more, establish the 8(aX4) viola-tion alleged.Accordingly, I find Respondent did not either discrimi-natorily refuse to process Hughes' grievance or discrimina-torily deny it in retaliation for his having filed a charge, inviolation of Section 8(a)(4) and (1) of the Act.E. The Alleged Unlawful InterrogationAt the hearing the General Counsel moved, and the mo-tion was allowed, to amend the complaint herein to allegethat Respondent, through Terminal Manager Shapiro andits attorney, James E. Hughes, on or about February 14unlawfully interrogated its employees. The amendmentwas based on the testimony of Stanley Morrical, who testi-fied that on the evening of February 13 he was called intoShapiro's office, where he talked to Shapiro, SupervisorSwinford, and subsequently, by phone, to AttorneyHughes. Morrical related that after Shapiro remarked thathe had heard Morrical had been subpenaed for the hearinghe asked Morrical "what he was supposed to say at thehearing." Shapiro added, according to Morrical, who was ahigh school student and only a part-time employee, that ifMorrical was going to testify about Shapiro taking "things"off the bulletin board not to worry because Shapiro hadalready told "them" about that anyway. Morrical then"mentioned" the other information about Hughes regard-ing the "troublemaker" reference by Shapiro. Shapiro thencalled Attorney Hughes and asked Morrical to talk to him.Morrical did so, going into another office in the presenceof Swinford and getting on a phone extension while Shapi-ro remained in his office on the line with Attorney Hughes.Attorney Hughes then inquired of Morrical regarding hisinformation about the Hughes situation. Morrical testifiedhe understood why Attorney Hughes was asking him theinformation requested and gave Attorney Hughes substan-tially the same information he related at the hearing herein.Shapiro remained on the line. Although he conceded thatno threats of reprisal were directed at him, Morrical testi-fied that he was not advised by Attolney Hughes of wheth-er or not he had a choice in talking with him. He deniedthat he was ever given any assurances against reprisals if he664 ROADWAY EXPRESS, INC.did not desire to talk to the Respondent's representativesregarding his testimony.The Respondent's evidence on this issue was presentedthrough the testimony of Shapiro, Swinford, and AttorneyHughes. All three testified that Morrical was advised, atleast indirectly, that remarks to them would be voluntary.Swinford, who took Morrical into Shapiro's office, testifiedsomewhat equivocally that Shapiro told Morrical that he"didn't have to talk to us or wanted to know if he would bewilling to talk to our lawyer," and Morrical replied affir-matively. Shapiro testified he told Morrical that Shapirowas "sure" that Respondent's attorney would like to talk tohim and "you are not being forced to, but he would like totalk to you." On cross-examination, Shapiro was less posi-tive about whether he told Morrical that Morrical didn'thave to talk to him. Attorney Hughes testified that he ex-plained to Morrical that Morrical did not have to talk tohim, that it was voluntary on Morrical's part. AlthoughHughes took brief notes on the telephone conversationwith Morrical, the notes which were submitted in evidenceappear to refer only to remarks made by Morrical and notto statements made by Hughes to Morrical.It is conceded by all witnesses that no assurances againstreprisal were given to Morrical. Attorney Hughes' strainedexplanation for such failure was that "the problem of men-tioning the word 'iob' in that place, in that situation, itseems to me, is that once you wave the specter of non-retribution, you are in many ways suggesting tacit retribu-tion and that's pretty dangerous water and I don't like toskate on top of that kind of ice."A close examination of the record does not establish thatMorrical specifically denied Shapiro's testimony that hetold Morrical before calling Attorney Hughes that Morn-cal was not "forced" to talk to Hughes. Likewise, Morricaldid not specifically deny Swinford's testimony that Shapirodid not have to talk to Shapiro. I am satisfied, then, thatregardless of whether Attorney Hughes informed Morricalthat Morrical did not have to talk to him, Respondent hadindicated to Morrical the voluntary nature of the conversa-tion. But there remains the possibility that the conversationwas coercive because of the absence of any assuranceagainst reprisals.The General Counsel, citing Johnnie's Poultry Co. andJohn Bishop Poultry Co., Successor, 146 NLRB 770 (1964),enforcement denied on other grounds 344 F.2d 617 (8thCir. 1965), and Tamper, Inc., 207 NLRB 907 (1973), enfd.522 F.2d 781 (8th Cir. 1975), contends that the failure togive Morrical assurances against reprisal made the ques-tioning by Shapiro and Hughes unlawful under Section8(aX1) of the Act.In Johnnie's Poultry Co., supra, the Board recognized thatdespite the inherent danger of coercion therein an em-ployer who has legitimate cause may interrogate employeeson matters involving their Section 7 rights without incur-ring 8(a)(X) liability. Such "legitimate cause" includes "theinvestigation of facts concerning issues raised in a com-plaint where such interrogation is necessary in preparingthe employer's defense for trial of the case." However, theBoard set down "safeguards" in Johnnie's Poultry trans-gression of which by an employer in this area would consti-tute a violation. Thus, the Board held (at 775) that:[T]he employer must communicate to the employeethe purpose of the questioning, assure him that no re-prisal will take place, and obtain his participation on avoluntary basis; the questioning must occur in a con-text free from employer hostility to union organizationand must not be itself coercive in nature; and thequestions must not exceed the necessities of the legiti-mate purpose by prying into other union matters,eliciting information concerning an employee's subjec-tive state of mind, or otherwise interfering with thestatutory rights of employees.The Respondent would distinguish Johnnie's Poultry onthe grounds that the employees therein questioned were, ineffect, indirect charging parties, i.e., persons on whose be-half the charge was brought, whereas in the instant caseMorrical was not so situated. Moreover, Respondent ar-gues the questioning of Morrical did not tend to infringeupon any rights of Hughes, the charging party, and therewas no showing that any alleged infringement on Hughes'rights was successful. I reject these arguments. The Act isdesigned to protect public rather than private rights.N.LR.B. v. Fant Milling Company, 360 U.S. 301 (1959).Furthermore, the charge in the instant case, containing abroad 8(a)( I) allegation as it does, was sufficient to coverthe infringement upon employee rights involved in theamendment to the complaint. Moreover, as stated inJohnnie's Poultry, supra at 775, "Interrogation concerningemployee activities directed toward enforcement of Section7 rights also interferes with the Board's processes in car-rying out the statutory mandate to protect such rights."The Respondent also relies upon S. S. Logan PackingCompany, 152 NLRB 421 (1965), Kern's Bakery, Inc., 154NLRB 1582 (1965), Huttig Sash & Door Company, Inc., 154NLRB 1567 (1965), and Highview, Incorporated, 231 NLRB1251 (1977), as showing that the questioning of Morricalwas not unlawful. In the first three cited cases it does ap-pear that no assurances against reprsal were given and stillno violations were found. In Highview Incorporated, it isnot clear whether assurances against reprisal were in factgiven. Nevertheless, more recent Board decision, as setforth below, are more informative and more restrictive re-garding the effect of the absence of such assurances.On the record I find that Respondent, in questioningMorrical, satisfied all the Johnnie's Poultry requirementssave one, the requirement that assurances against reprisalbe given. In Tamper, Inc., supra, the Board adopted theconclusion of the Administrative Law Judge that the fail-ure to give employees assurances against reprisals consti-tuted an "omission invalidating the privilege [of interroga-tion]." While the respondent there had breached theJohnnie's Poultry safeguards in other respects, then Chair-man Miller, in a dissent in part, noted his concurrence withthe majority on the Johnnie's Poultry issue only on thegrounds of the Respondent's failure to assure employeesthat no reprisal would be taken against them. The FourthCircuit Court of Appeals, in enforcing the Board's Order inTamper, Inc., noted that in view of the absence of assur-ances on voluntariness and against reprisals there was astrong likelihood that employees felt coerced into answer-ing questions posed by the Company's attorney and that665 DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccordingly a finding of an 8(a)(1) violation was support-able.In an earlier case, Brown Specialty Company, 174 NLRB519 (1969), the Board adopted the finding of the Trial Ex-aminer that an employer, in inquiring of employees regard-ing a union's majority status, violated Section 8(a)(l) of theAct by failing to give the questioned employees assurancesagainst reprisals. While recognizing the legitimate purposesof such inquiry, the Trial Examiner found the failure togive the employees assurances against reprisals made theinquiries coercive. See also Automatic Warehouse Distribu-tors, Inc., 171 NLRB 683 (1968); cf. Kinter Brothers, Inc.,167 NLRB 57 (1967); Raytheon Company, 160 NLRB 1603(1966).I conclude that Tamper, Inc., represents the Board's pres-ent posture on the application of the Johnnie's Poultry safe-guards and compels a finding here that the failure of Re-spondent to give Morrical assurances against reprisalsconstituted a violation of Section 8(a)(1) of the Act.The interview with Morrical, even if not "forced," couldhardly be considered as truly voluntary in the absence ofany assurance to Morrical that any rejection by him of theinterview questions by Shapiro and Respondent's attorneywould not meet with any reprisals. As in the situation not-ed by the court in enforcing the Board's Order in Tamper,Inc., I do not question the good faith of Respondent ininterviewing or questioning Morrical. However, the poten-tial for coercion was present under the circumstances ofthe interview, with the attendant risk of interference in theBoard's processes. Compliance with all the Johnnie's Poul-try safeguards is the minimum required to dispel the poten-tial and avoid this risk.CONCLUSIONS OF LAW1. The Respondent, Roadway Express, Inc., is an em-ployer within the meaning of Section 2(2) of the Act and isengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. The Union, Local 414, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within the meaning ofSection 2(5) of the Act.3. The Respondent did not violate Section 8(a)(4), (3),and (I) of the Act in discharging Richard Lee Hughes.4. The Respondent did not violate Section 8(a)4) and(I) of the Act in the processing or denial of the grievance ofRichard Lee Hughes filed as a result of his discharge.5. By coercively interrogating an employee concerninghis intended testimony before the Board without followingappropriate safeguards, including providing assurancesagainst reprisals, the Respondent interfered with, re-strained, and coerced its employees in the exercise of theirrights guaranteed in Section 7 of the Act, thus engaging inan unfair labor practice within the meaning of Section8(a)(1) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order the Re-spondent to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of theAct.[Recommended Order omitted from publication.]666